                                                               U.S. Department of Justice

                                                               United States Attorney
                                                               Southern District ofNew York
              USDC SONY

              ELECTRONICALLY FILED
              DOC# _ _           tab'QI-~-·----·
              DA TE FILED: . __ -~    . 11.
                                                               86 Chambers Street
                                                               New York, New York 10007




                                                               October 7, 2019

ByECF
                                              JU         ~ ~ ~                          ~"' / 9 t V 7 3 88r
The Honorable John G. Koeltl              ~ ~                  ,_,,,,./>r       -'TIA~---r        ~-   ~ •             •


United States District Judge
United States District Court              ~~ ~k ~cvtu/wil{
SouthernDistrictofNewYork                                                             r'/,_1      -   Jc>-J~~
500 Pearl Street                          rfi;;, &ad---/ Y C-V 'J-7 Y' - {) -
NewYork,NY10007                           ~~{IC,~,                                           4,   ~ ~
        Re:      Raul Torres v. United States ofAmerica, 19 Civ. 2784 ( J G ~                          I>'/~
Dear Judge Koeltl:                                                          j   ,,2P1ff ~ ,
       This Office represents the United States of America in this case. Pur1ant to Federal
Rule of Civil Procedure 42(a) and Rule 13 of the Southern District of New York's Rules for the
Division of Business Among District Judges, 1 I write to respectfully request that the Court
consolidate this action with a later-filed action before Judge Abrams involving the same motor
vehicle accident as in this case, Ndiaye v. United States, No. 19 Ciy. 7388 (RA) (S.D.N.Y. Aug.
8, 2019). Plaintiff Mr. Torres and the plaintiffinNdiaye, Chiekh Ndiaye, have consented to this
request through their respective counsel.

        Consolidation of the two actions is proper in this instance. "Rule 42(a) of the Federal
Rules of Civil Procedure empowers a trial judge to consolidate actions ... when there are
common questions of law or fact to avoid unnecessary costs or delay." Johnson v. Celotex
Corp., 899 F.2d 1281, 1284 (2d Cir. 1990). "The trial court has broad discretion to determine
whether consolidation is appropriate." Id. "So long as any confusion or prejudice does not
outweigh efficiency concerns, consolidation will generally be appropriate." Linn v. Allied Irish
Banks, PLC, No. 02 Civ. 1738, 2004 WL 2813133, at *2 (S.D.N.Y. Dec. 8, 2004). Accordingly,
courts have found that consolidation is proper where both actions arise from the same alleged
misconduct, the plaintiffs assert similar claims, and substantial overlap exists as to the named
defendants. See Goodwin v. Anadarko Petroleum Corp., No. 10 Civ. 4905, 2010 WL 11469543,
at *5 (S.D.N.Y. Nov. 16, 2010).

       Such is the case here. Both this action and Ndiaye bring claims against the United States
under the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq., arising from a January 20, 2018,

1
  Subsection (c) of this Rule provides that a motion to consolidate cases should be brought "before the judge having
the lowest docket number, with courtesy copies to be provided to the judge ... having the case[] with the higher
docket number[]."
multi-vehicle accident involving (among others) Messrs. Torres and Ndiaye, as well as a Federal
Bureau oflnvestigation employee. See Dkt. No. 1 ("Compl."); Complaint, Ndiaye v. United
States, No. 19 Civ. 7388 (RA) (S.D.N.Y. Aug. 8, 2019), ECF No. 4 (''Ndiaye Compl.").
Moreover, the United States is a named defendant in both actions, and Mr. Torres has been
named a defendant in Ndiaye. Compare Compl. with Ndiaye Compl. Consolidation of the two
cases would serve the interests of justice and judicial economy by (among other things) avoiding
the potential for inconsistent rulings on liability and other issues, and permitting the parties to
take discovery on a unified timetable.

        Although the two actions are in different stages of litigation, any such differences are
minimal and do not pose a bar to consolidation. See, e.g., Liegey v. Ellen Figg, Inc., No. 02 Civ.
1492, 2003 WL 21688242, at *2 (S.D.N.Y. July 18, 2003) (Chin, J.) (different stages oflitigation
in two cases does not "warrant denying the motion" where "[t]he two cases can be put on the
same track with little difficulty"); Monzo v. American Airlines, Inc., 94 F.R.D. 672,673
(S.D.N.Y. 1982) ("The fact that the cases are at different discovery stages is not fatal to the
consolidation motion."). Ndiaye is still at the pleadings stage, where the Government's response
to the complaint is due on October 28, 2019. This case, in turn, is in the early stages of
discovery, such that once the Government has responded to Mr. Ndiaye's complaint, the parties
in both actions may jointly propose a revised scheduling order·to set discovery on a single
schedule. Further, since all parties consent, consolidation is unlikely to be difficult or prejudicial
to any party.

       For the foregoing reasons, the Government respectfully requests that the Court
consolidate this action with Ndiaye. I thank the Court for its attention to this request.



                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York

                                       By:     Isl Casey K. Lee
                                               CASEYK. LEE
                                               Assistant United States Attorney
                                               86 Chambers Street, Third Floor
                                               New York, NY 10007
                                               Tel.: (212) 637-2714
                                               Fax: (212) 637-2686
                                               casey.lee@usdoj.gov


cc:     Plaintiff's counsel (by ECF)
        Counsel for Chiekh Ndiaye (by ECF inNdiaye)
        The Honorable Ronnie Abrams (by ECF inNdiaye)
